Citation Nr: 0114098	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  89-24 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a medial meniscectomy of the left knee, 
currently rated as 10 percent disabling.  

2.  Entitlement to an effective date earlier than January 12, 
1989, for the assignment of a 10 percent rating for the 
service-connected postoperative residuals of a medial 
meniscectomy of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran had active service from October 1979 to October 
1982.  

The veteran currently resides within the jurisdiction of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

In a July 1992 decision, the Board granted a 10 percent 
disability rating for the veteran's service-connected 
postoperative residuals of partial meniscectomy of the left 
knee.  

The veteran appealed to the United States Court of Veterans 
Appeals (Court).  The Court vacated the Board decision that 
had granted the veteran a 10 percent evaluation for his 
service-connected postoperative residuals of partial 
meniscectomy of the left knee.  In its order, the Court 
referred to a joint motion for remand, which had been filed 
in August 1993.  In the joint motion the parties had agreed 
to a remand in order to consider "locking" and a possible 
20 percent evaluation under 38 C.F.R. 4.71, Code 5258.  

In April 1994, the Board remanded the case to the RO in order 
to conduct an examination of the veteran's knee and consider 
the provisions of Code 5258.  By rating decision in May 1995, 
the RO granted the veteran a 10 percent disability rating for 
his service-connected postoperative residuals of partial 
meniscectomy of the left knee, effective from January 12, 
1989.  The veteran has expressed disagreement with the 10 
percent disability rating and with the effective date that 
has been assigned by the RO.

In March 1998, the Board remanded the case for medical 
records and examination of the veteran.  Records were 
obtained and an examination was conducted.  As discussed 
below, further development will be required with respect to 
the records and the examination report.  

Also in March 1998, the Board referred to the RO the issues 
of service connection for a right knee disorder as secondary 
to the service-connected left knee disability and entitlement 
to vocational rehabilitation benefits.  Review of the claims 
folder indicates that the veteran did not submit a 
substantive appeal as to the right knee issue or a notice of 
disagreement as to the vocational rehabilitation issue.  
Absent a notice of disagreement, a statement of the case and 
a substantive appeal, the Board does not have jurisdiction of 
these issues.  Bernard v. Brown, 4 Vet. App. 384 (1994); 
Hazan v. Gober, 10 Vet. App. 511 (1997).  


REMAND

A report on file shows that the veteran was admitted to a VA 
Medical Center (VAMC) in November 1994 for surgical treatment 
of a medial meniscus tear.  There is no further record of 
this treatment in the claims folder.  Surgery may change the 
nature of the disability and should be considered in order to 
apply the appropriate rating criteria.  38 C.F.R. §§ 4.1, 4.2 
(2000).  Therefore, the operative report and the summary of 
the November 1994 hospitalization should be obtained and 
added to the claims folder.  

Moreover, it is observed that on examination in March 1998, 
it was reported that the veteran was on Social Security 
Disability for years due to joint pain.  The Court has 
emphasized the need to obtain Social Security medical records 
in cases involving the evaluation of disabilities.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 371-2 (1992).  The 
RO should obtain and consider all the veteran's Social 
Security Administration medical records.  

As previously noted, in a joint motion the parties had agreed 
to a remand in order to consider "locking" and a possible 
20 percent evaluation under 38 C.F.R. 4.71, Code 5258.  On 
the January 1999 examination, the doctor recorded the 
veteran's report of frequent locking.  The Court has held 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  See LeShore v. Brown, 8 Vet App 406, 409 
(1995).  See also Swann v. Brown, 5 Vet. App. 229 (1993); 
Coghill v. Brown, 8 Vet. App. 342 (1995).  The Board's review 
of the examination report does not disclose any opinion from 
the examiner as to whether the veteran's report of locking 
was credible or consistent or inconsistent with the 
examiner's findings during the physical examination of the 
veteran's knee.  To comply with the order of the Court in 
this case, VA needs competent information which would 
specifically addresses Code 5258.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  38 C.F.R. Part 4, Code 5258 (2000) 
provides a 20 percent evaluation for a dislocated semilunar 
cartilage, with frequent episodes locking, pain, and effusion 
into the joint.  The examiner should explain an opinion as to 
whether the veteran has a dislocated semilunar cartilage and 
whether he has frequent episodes locking.  

Finally, it should be noted that there has been a significant 
change in the law during the pendency of the veteran's 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Because of this 
change in the law, a remand is required for compliance with 
any applicable notice and duty to assist provisions contained 
in the new law.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991); Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)); and Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  

While the Board regrets the further delay, for the reasons 
cited above, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the Social 
Security Administration (SSA) for the 
purpose of obtaining any records from 
that agency, which pertain to an award or 
denial of disability benefits to the 
veteran.  The RO should obtain copies of 
award/denial letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable.  The 
Board is particularly interested in 
obtaining all medical records relied upon 
concerning any claims/appeals filed by 
the veteran for SSA benefits.  The RO 
should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records, which are ultimately 
unsuccessful, should be documented in the 
claims folder.  

2.  The RO should obtain a copy of 
operative report for the November 1994 
knee surgery that was conducted at the 
VAMC along with a summary that 
hospitalization and all treatment records 
pertaining to the surgery.

3.  The RO should make arrangements in 
order to request a medical opinion from 
the physician who conducted the January 
1999 VA examination of the veteran as to 
whether the veteran has a dislocated 
semilunar cartilage and whether he has 
frequent episodes locking.  The physician 
should be provided with a copy of all the 
applicable rating and diagnostic criteria 
set forth in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000), 
including but not limited to Code 5258.  
The physician should specifically 
describe the level of disability 
attributable to the veteran's left knee 
in correlation with the applicable 
diagnostic criteria set forth in the 
Schedule for Rating Disabilities.  The 
physician should review his report and 
identify the findings which are 
consistent or inconsistent with the 
veteran's claim of frequent locking.  If 
the physician is unable to provide the 
medical opinion requested without 
conducting another examination, or if he 
is no longer available, then another VA 
examination should be promptly scheduled 
in order to obtain the medical opinion 
that is needed to properly adjudicate the 
issues on appeal.  The physician should 
provide complete rationale for all 
opinions and conclusions reached.

3.  The RO must review the claims file 
and ensure that any and all notification 
requirements and/or development actions 
applicable to the veteran's claim and 
required by the Veterans Claims 
Assistance Act of 2000 are completed.  
For further guidance on the processing of 
claims in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 
9, 2001), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.    

4.  After completion of the above, the RO 
should readjudicate the claim presently 
on appeal with consideration given to all 
of the evidence of record, including any 
additional medical evidence obtained 
pursuant to this remand.  The RO should 
consider carefully and with heighten 
mindfulness the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b).  If the 
evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet.App. 24, 26 (1991).

 If the benefits sought on appeal remain denied, the veteran 
and his representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.    Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

